Citation Nr: 0402885	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Regional Office in Fort Harrison, Montana, that, in part, 
denied the veteran's claim for service connection for PTSD.  
The appellant submitted a notice of disagreement in June 
2000, and a statement of the case was issued in August 2000.  
The appellant completed his appeal to the Board of Veterans' 
Appeals (Board) with the filing of a substantive appeal in 
August 2000.  

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing; a 
transcript of that hearing is of record.

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


REMAND

It appears that the RO's denial of the veteran's claim is 
partially based on a finding that he did not engage in combat 
with the enemy and that his claimed stressors have not 
otherwise been verified.  See generally 38 C.F.R. § 3.304(f) 
(2003).  

In April 2003, the RO sought verification from the U.S. Army 
Services Center for Research of Unit Records (USASCRUR) 
regarding the veteran's claimed stressor of coming upon the 
remnants of an ambush of two trucks and of seeing personnel 
laying all around.  The veteran said that on the way back to 
the air base after seeing this incident, he was involved in a 
full Red Alert involving mortars and shelling.  The 
USASCRUR's April 2003 response was that there was 
insufficient information in which to conduct meaningful 
research of the incident.  However, during the July 2003 
videoconference hearing, the veteran reported an additional 
stressor involving the death of a close friend who was killed 
in Vietnam.  He provided the name of his friend and the month 
and date that he was killed.  Accordingly, the RO must make 
an attempt to corroborate this stressor.  

Moreover, there appears to be additional medical evidence 
pertinent to this appeal which has not been associated with 
the veteran's claims file.  Specifically, the veteran 
indicated in a June 2003 statement and at the July 2003 
videoconference hearing that his treating VA physician, F.A., 
M.D., who treated him from approximately 1999 to June 2001, 
diagnosed him as having PTSD.  He also indicated that he had 
since been diagnosed as having PTSD by two private mental 
health physicians.  It does not appear that the medical 
records from the private mental health physicians are on 
file.  

Also, the claims file contains a November 1999 decision from 
the Social Security Administration (SSA) awarding the veteran 
disability benefits, but not all of the underlying medical 
records.  In view of the possible relevance that such records 
may have to this appeal, an attempt should be made to obtain 
the veteran's complete SSA record.  

In adjudicating this appeal and providing proper notice to 
the veteran pursuant to the Veterans Claim Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), the 
RO should apply the amended version of the regulation 
regarding service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997).  In this regard, the Board notes 
that the May 2000 rating decision, August 2000 statement of 
the case and April 2002 supplemental statement of the case 
contain the version of § 3.304(f) in effect prior to March 7, 
1997. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including 
notifying the veteran of the amended 
version of 38 C.F.R. § 3.304(f) that went 
into effect March 7, 1997.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the names, 
addresses and dates of treatment of the 
two private physicians who diagnosed him 
as having PTSD.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should thereafter assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

4.  The RO should again contact CRUR and 
request specific verification of the 
death of the veteran's close friend in 
Vietnam (see pg 10 of videoconference 
hearing transcript). 

5.  If, and only if, the claimed 
stressful event regarding the death of 
the veteran's close friend is verified, 
the RO should schedule the veteran for a 
VA PTSD examination by a psychiatrist.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and the examiner 
should be expressly informed that the 
claimed stressful event regarding the 
death of the veteran's close friend has 
been verified.  The examiner should also 
be informed that only the specifically 
corroborated in-service stressful event 
may be considered for the purpose of 
determining whether exposure to such in-
service event has resulted in PTSD.  If a 
diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to the 
verified stressful event or to some other 
stressor(s). 

6.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




